Fourth Court of Appeals
                                       San Antonio, Texas
                                                 July 5, 2016

                                           No. 04-16-00408-CR

                                    IN RE Orlando GONZALES, Jr.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On October 25, 2013, relator filed a pro se petition for writ of mandamus. The court has
considered the petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on July 5, 2016.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 354469, pending in the County Court at Law No. 1, Bexar County, Texas,
the Honorable John D. Fleming presiding.